The Code has furnished a provisional remedy, as it is called, for the claim and delivery of personal property wrongfully withheld, as a substitute for the former action of replevin. This remedy is collateral to, and can be adopted only in, an action to recover the possession of personal property. (Code, § 206.) The plaintiff, or some one in his behalf, must make an affidavit, among other things, of ownership or right to the possession, and particularly describe the property. (§ 207.) The affidavit must also show that the property is wrongfully detained, and state the cause of its detention. Where the property cannot be found or taken by the sheriff, an order of arrest may be obtained, upon proving by affidavit that it has been concealed, removed or disposed of, with the intent that it should not be so found or taken, or with the intent to deprive the plaintiff of the benefit thereof. (§ 179, subdiv. 3.) The defendant can obtain a redelivery of the property, if it has been taken by the sheriff, or a discharge from arrest, in case that remedy has been obtained on failure of the sheriff to find or take the property, on executing a bond, with sureties, for the payment of such damages as may be recovered, and for the delivery of the property to the plaintiff if delivery be adjudged. (§§ 187, 211.)
It is evident, from these sections, that the action to recover possession, and the remedy for the claim and delivery of personal property, like the former action of replevin, are applicable only when the property or thing to be recovered exists in specie. (20 N YR., 76, 79, and 17 Wend. R., 100.)
The evidence in this case proves that the money sought to be recovered did not exist, in kind, when this action was commenced; that the defendant had no money to the possession *Page 451 
of which specifically the plaintiff, or his assignor, the husband of the defendant, was ever entitled.
So far as it appears from the evidence, the only cause of action which the husband had against Mrs. Blain, in respect to the money, if any, was the common law right of reducing her choses in action to his possession. The money had been received by Mrs. Blain, six months before her husband assigned to the plaintiff, on his order in her favor, delivered with the declaration that he "thought she might go and get her own money and their bonds." The order, accompanied with this declaration, was presumptive evidence that the money belonged to the defendant.
Clearly the plaintiff had no cause of action for the recovery of the possession of any identical or specific money. None was described in the assignment by the husband of Mrs. Blain to the plaintiff, nor in the complaint, and no attempt was made to identify any by the evidence.
It has been suggested that the cause of action for the bonds and the money were improperly united, and that the defendant, by omitting to raise the question of the right to maintain it, as to the money, by demurrer, has waived the objection. The suggestion is untenable. There is but one count or cause of action stated. The bonds and the money are blended in that count. The complaint was not demurrable. Perhaps a motion to make the complaint more definite, by describing the money, might have prevailed. But the omission to move before answer does not impair the objection at the trial, that a cause of action has not been proven, in whole or in part.
In my opinion, the judge of the City Court of Brooklyn correctly instructed the jury to find for the defendant, as to the money.
2d. As to the bonds, there was clearly evidence tending to prove that Mrs. Blain had a separate estate, not derived from her husband, and that the husband had borrowed her bonds with a promise to return them. Possibly, if the husband had refused to comply with his engagement, or the rights of his creditors were involved, the right of the wife to recover *Page 452 
them from the husband would be gone. The question is wholly different where the husband has voluntarily performed his promise and returned the borrowed bonds. In such case, he has no further right or control over them; and the wife is reinstated in possession, and may hold the bonds as her separate property, since the acts of 1848 and 1860 for the protection of the rights of married women.
The question of the intention of Mr. Blain in returning the bonds, and the consideration therefor, growing out of the relation of borrower and lender, was therefore material, and proper to be submitted to the jury.
If the evidence sustained the claim of Mrs. Blain, that she had loaned the bonds to her husband, and that she came to the possession of them by the voluntary return of them by her husband, in fulfillment of his promise so to do, he had no further ownership or right of action in respect to them against her, and could assign none to the plaintiff. The city judge put his instructions to the jury, whether the three bonds were intended by Mr. Blain as a gift to his wife, in consideration of money received by him from her. The inquiry was substantially correct. A gift is usually without any consideration. The word appears to have been here used in the sense of a delivery. The separate estate of the wife, the borrowing and return, with the intention to put her again in possession of the bonds, fully authorized the instruction, if those facts were satisfactorily proven to the jury, that a subsequent purchaser from the husband could not recover them out of her possession.
There were some exceptions taken as to the admission of evidence, to which a brief reference will be sufficient.
1st. The admissions and conversations of the husband given in evidence were part of the res gestæ.
2d. It was objected that Mrs. Blain was incompetent as a witness. She was not a witness for or against her husband, but testified in relation to her own rights; she was a good witness in her own behalf.
3d. After proof had been given that Mr. Blain ordered the *Page 453 
purchase of bonds, it appeared that the order for the purchase was in writing; the plaintiff called for its production, and objected to oral proof of its contents. The objection appears to have been too late. After the evidence had been given, the question of admissibility could be raised only by a motion to strike it out, or to direct the jury to disregard it. I think the order was not material as evidence. It did not tend to prove the ownership. It was the object of the purchase and the disposition of the bonds that was material. These facts were not referred to in the order.
The order of the General Term should be reversed, and the order of the City Court, denying the motion for new trial, affirmed, with costs of the appeal to the Supreme Court and to the Court of Appeals.
All concur for reversal, except LOTT, Ch. C., not sitting.
Order of the Supreme Court reversed, and order of the City Court of Brooklyn affirmed, with costs of appeal to the Supreme Court and Court of Appeals.